DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract is too long. The abstract should be in the form of a single paragraph of no more than 15 lines and 150 words in length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The specification is informal in its arrangement and should be amended to reflect current U.S. practice.  
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.

(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-17 depend, in line 3 only a single hollow interior profile is required, while at line 4 at least two (each of) hollow interior profiles are required, making the claim inconsistent in scope and thereby indefinite.
2) In claim 1, the term “the main exterior tubular body cavities” (line 5) lacks antecedent basis in that no such structure is previously recited, rendering the scope of the claim indefinite.
3) In claim 1, line 6, the term “it comprises..” renders the scope of the claim indefinite in that it is not clear what structure the term “it” is referring to.
4) In claim 1, line 6, the term “it comprises at least on of aluminum and/or magnesium and/or other material” renders the claim further indefinite in that a) the term is an improperly closed Markush group (the use of the term “comprising” does not properly close the group) and 
5) In claim 1, lines 6-7 the term “interior hollow profile (4), having a different cross section” renders the claim further indefinite in that it is not clear if this is the same component as that referred to in line 4.
6) In claim 1, line 8, the term “the fuel material” lacks antecedent basis and renders the scope of the claim further indefinite in that no previous fuel material is recited.
7) In claim 1, lines 8-9 the term within parentheses “(iron, aluminum, and/or magnesium, and/or other materials)” renders the scope of the claim further indefinite in that it is not clear if the limitations in parentheses are actually required by the claim.
8) In claim 1, line 9, the term “a metal area/oxygen area ratio” renders the scope of the claim further indefinite in that no previous description or recitation of either a metal area or an oxygen area is recited, and again this term lacks proper antecedent basis.
9) In claim 1, lines 10 and 11, the terms “at least 1:8” and “at least 1:70” renders the claim further indefinite in that these terms seem to include ratios above these levels (such as 1:9 and 1:80). It is suggested these terms be amended to simply “1:8 and “1:70: respectively.
10) In claim 1, line 10 the term “the aluminum and/or magnesium parts” renders the scope of the claims indefinite in that a) it is not clear what “parts” are being referred to and b) the claim allows for not only aluminum and/or magnesium components, but components of “other material” thereby making the claim inconsistent with itself in scope.
11) In claim 3, the term “the aluminum material is disposed adjacent to and/or with the iron material” renders the scope of the claim indefinite in that a) it is not clear what component 
12) In claim 4, the term “interior passages” on line 2 lacks proper antecedent basis rendering the scope of the claim indefinite. Further in claima 4, 9 and 10, the term “generates wall cavities 100% of steel or iron adjacent to wall cavities of steel or iron and aluminum and/or magnesium and/or other material and adjacent to wall cavities 100% of aluminum and/or magnesium and/or other material” is not understood as to its meaning rendering the scope of the claim indefinite. For examination purposes, this term was interpreted as meaning that the hollow profile component made of some material forms some type of cavity between the hollow component and the exterior tubular body. Clarification is required.
13) In claims 5 and 11-13, the term “the thermal lances are attachable to each other” renders the scope of the claims indefinite in that in claim 1, from which these claims depend, only a single thermal lance is recited rater that the at least two required by the above claims, rendering these claims inconsistent in scope with claim 1 from which they depend.
14) In claims 6 and 14-17, the term” the shape of the cross section of said interior profiles” renders the scope of the claims indefinite since it is not clear if these “interior profiles” are either the “interior hollow profile (3)” of claim 1, or the “interior hollow profile (4)” of claim 1, rendering the scope of the claims indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,000,426 to Campana et al (Campana et al). Campana et al teaches a thermal lace or torch (figure 1 for example) for exothermic cutting of materials (see col. 1 lines 5-15 for example) with an exterior tubular body (B) and an interior hollow profile component (C) of a different cross section forming cavities or passages for oxygen (72, 74, 76, 82, 84, 86, 88), where the tube and interior hollow profiles can be of aluminum, magnesium, steel, iron or any other material as recited by the instant claims, which allows for the use of any material capable of use in an .
With respect to claims 5 and 11-13 the lance of Campana et al could if desired by attached in some unspecified manner to another lance.

Claims 1-17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over either of Canadian 2935249 A1 (CA’249) or US 2016/0341478 A1 to Pena Astorga (Pena Astorga). Each of CA’249 and its US publication, Pena Astorga, teach a thermal lace or torch (figure 1A for example) for exothermic cutting of materials (see paragraph [0001] of Pena Astorga for example) with an exterior tubular body and an interior hollow profile component  of a different cross section forming cavities or passages for oxygen (see figures 2-11 of Pena Astorga for example) where the tube and interior hollow profiles can be of aluminum, magnesium, steel, iron or any other material (see paragraph [0036] of Pena Astorga for example) as recited by the instant claims, which allows for the use of any material capable of use in an exothermic torch system, but does not specifically recite the instantly claimed passage size ratios, although the thermal lance of either of CA’249 or Pena Astorga operates in substantially the same manner with substantially the same results as the instant claims. It has been held that where the prior art operates in substantially the same manner with substantially eth same effects, motivation to alter the shape or size opf a component shown by the prior art to any other shape or size would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed, see MPEP 2144.04 IV A and B. In the instant case, motivation to alter the shape or size of the hollow profiles of CA’249 or Pena Astorga to any other equally useful shape or size would have been a modification obvious to one of ordinary skill I  the art at the time the invention was filed.
With respect to claims 5 and 11-13, the lance of CA’249 or Pena Astorga can be attached to other lances (see paragraph [0038] of Pena Astorga for example).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0131186 (the publication of the instant application) is also cited.


 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk